Citation Nr: 1727321	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-18 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellar tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran is currently awaiting the scheduling of a Board hearing on the issues of service connection for posttraumatic stress disorder, entitlement to medical treatment based on psychosis or mental illness, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  The hearing on these issues should be scheduled in conjunction with the hearing that the present claim is remanded for herein.

The issues of service connection for a back strain and entitlement to an evaluation in excess of 10 percent for tinnitus have been raised by the record in a June 2017 fully developed claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested to appear personally before the Board to provide testimony regarding his appeal related to the evaluations of bilateral patellar tendonitis.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested Board hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


